A PERSON, holding a bond and mortgage for a debt, may proceed first by an action on the bond, and subject all the debtor’s property both real and personal to his judgment,— without abandoning his lien on the mortgaged premises, unless he have taken them in execution. But if the creditor elect to proceed first on his mortgage, he is obliged by the statute of 1824 to rely alone on the mortgaged premises for a satisfaction of his demand (1).

 This statute of 1824 is repealed. Vide note to Youse v. M'Creary, ante, p. 246. As to the law on the subject, independently of the statute, vide Stevens v. Dufour, Vol. 1. of these Rep. 387.